Petition for Writ of Mandamus Denied and Memorandum Opinion filed January 31,
2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00049-CR
                                    ____________

                      IN RE LEONARDO M. LOZANO, Relator



                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   228th District Court
                                 Harris, County, Texas
                             Trial Court Cause No. 1277258



                      MEMORANDUM                      OPINION

       On January 20, 2012, relator Leonardo M. Lozano filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52.
In the petition, relator asks this court to compel the Honorable Marc Carter, presiding judge
of the 228th District Court in Harris County, to let him have his day in court or release him
from custody.

       To be entitled to mandamus relief, a relator must show that he has no adequate
remedy at law to redress his alleged harm, and what he seeks to compel is a ministerial act,
not involving a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial
Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig.
proceeding). Consideration of a request or motion that is properly filed and before the
court is a ministerial act. State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim.
App.1987) (orig. proceeding). A relator must establish the trial court (1) had a legal duty
to rule on the motion; (2) was asked to rule on the motion; and (3) failed to do so. In re
Keeter, 134 S.W.3d 250, 252 (Tex. App.—Waco 2003, orig. proceeding). A relator must
show that the trial court received, was aware of, and asked to rule on the motion. In re
Villarreal, 96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig. proceeding).

       In his petition for writ of mandamus, relator alleged he has been incarcerated for
more than 16 months without a trial and his right to a speedy trial has been violated.
According to relator, he had appointed counsel and trial was set for December 5, 2011.
On that day, the court appointed new counsel.

       Attached to relator’s petition is an application for writ of habeas corpus filed in the
trial court. The application bears no file stamp, nor does it appear from the record that the
trial court is aware of the application or has been asked to rule on it. Further, to the degree
relator seeks release from custody, relator is seeking pretrial habeas corpus relief over
which this court does not have jurisdiction. See Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding).

       Absent a showing the trial court is aware of and has been asked to rule on relator’s
request, relator has not established entitlement to the extraordinary relief of a writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus.


                                           PER CURIAM

Panel consists of Justices Seymore, Brown, and Boyce.
Do Not Publish — TEX. R. APP. P. 47.2(b).


                                              2